In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                   No. 07-16-00058-CR


                            THOMAS DIXON, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 140th District Court
                                  Lubbock County, Texas
            Trial Court No. 2012-435,942, Honorable Jim Bob Darnell, Presiding

                                     April 17, 2020

                                        ORDER
                      Before QUINN, C.J., and PARKER and DOSS, JJ.


      Two motions are before the Court: the State’s motion to revoke appellant Thomas

Dixon’s bail pending appeal, and appellant’s motion to stay mandate and our review of

his remaining appellate issues. At our invitation, both parties filed responses. We grant

the State’s motion to the extent it requests revocation of appellant’s bail and deny

appellant’s motion.
       By way of background, we reversed appellant’s conviction for capital murder and

remanded the case for a new trial.1 On appellant’s motion, and following a response by

the State, we set appellant’s bail on appeal at $2,000,000.2 Thereafter, the State sought

discretionary review before the Texas Court of Criminal Appeals and its petition was

granted. Following briefing, the Court of Criminal Appeals reversed our judgment and

remanded appellant’s case to this Court for consideration of appellant’s remaining

issues.3 The Court of Criminal Appeals’ mandate issued April 2, 2020.


State’s Motion to Revoke Bail


       By its motion, the State argues because its petition for discretionary review has

been finally determined by the Court of Criminal Appeals, appellant is no longer eligible

for bail on appeal. Appellant counters that a final determination of his appeal will not be

had until his petition for writ of certiorari is resolved by the Supreme Court of the United

States. Appellant also requests we conduct oral argument of the State’s motion.


       A defendant sentenced to ten or more years’ confinement may not be released on

bail pending appeal of the conviction. TEX. CODE CRIM. PROC. ANN. art. 44.04(b) (West

2018). This provision precludes the possibility of bail for appellant because of the length

of his sentence. However, “[i]f a conviction is reversed by a decision of a court of appeals,

the defendant, if in custody, is entitled to release on reasonable bail, regardless of the




       1 Dixon v. State, 566 S.W.3d 348 (Tex. App.—Amarillo 2018), rev’d, Dixon v. State, No. PD-0048-
19, 2020 Tex. Crim. App. LEXIS 2 (Tex. Crim. App. Jan. 15, 2020).

        2 Dixon v. State, No. 07-16-00058-CR, 2019 Tex. App. LEXIS 360 (Tex. App.—Amarillo Jan. 16,

2019, per curiam order) (not designated for publication).

       3   Dixon v. State, No. PD-0048-19, 2020 Tex. Crim. App. LEXIS 2 (Tex. Crim. App. Jan. 15, 2020).

                                                    2
length of term of imprisonment, pending final determination of an appeal by the state or

the defendant on a motion for discretionary review.” TEX. CODE CRIM. PROC. ANN. art.

44.04(h).      While article 44.04(h) authorized appellant’s release on bail during the

pendency of the State’s petition for discretionary review, once the Court of Criminal

Appeals’ mandate issued, the State’s appeal was finally determined for purposes of

continued bail under article 44.04(h). See Tucker v. State, 286 S.W.3d 558, 560 (Tex.

App.—Corpus Christi 2009, per curiam order) (construing the meaning of article 44.04(h)

as an appellant’s right to bail pending appeal continues only until the Court of Criminal

Appeals finally determines the State’s petition for discretionary review).


        Appellant does not cite, and we have not found, controlling authority standing for

the proposition that he is entitled to remain on bail pending disposition of his petition for

writ of certiorari before the Supreme Court of the United States.4 There is no federal or

state constitutional right to bail pending appeal. Ex parte Aejaz, No. 14-14-00163-CR,

2014 Tex. App. LEXIS 8993, at *3 (Tex. App.—Houston [14th Dist.] Aug. 14, 2014, no

pet.) (mem. op., not designated for publication) (citing Ex parte Lowe, 573 S.W.2d 245,

247 (Tex. Crim. App. 1978); Cortez v. State, 36 S.W.3d 216, 221 (Tex. App.—Houston

[14th Dist.] 2001, pet. ref’d)). Because the Legislature’s articulated circumstances for




        4   Citing decisions that we find inapposite to resolution of the issue here presented, appellant argues
his conviction is not final for purposes of bail until disposition of his petition for writ of certiorari. See Clay
v. United States, 537 U.S. 522, 524, 123 S. Ct. 1072, 155 L. Ed. 2d 88 (2003) (holding the one-year
limitation period for a federal prisoner seeking post-conviction relief under 28 U.S.C. § 2255, which
generally runs from “the date on which the judgment of conviction becomes final,” begins to run when the
time expires for filing a petition for certiorari contesting the appellate court’s affirmation of the conviction
and not when the appellate court’s mandate issues if the defendant does not seek certiorari); Caspari v.
Bohlen, 510 U.S. 383, 389, 390, 114 S. Ct. 948, 127 L. Ed. 2d 236 (1994) (explaining finality for application
of the federal habeas nonretroactivity principle occurs “when the availability of direct appeal to the state
courts has been exhausted and the time for filing a petition for a writ of certiorari has elapsed or a timely
filed petition has been finally denied”).

                                                        3
when appellant might be entitled to bail are no longer present, we conclude appellant is

therefore no longer eligible for release on bail under article 44.04.


Appellant’s Motion to Stay Mandate and Appellate Review of Remaining Issues


       By his motion, appellant asks that we stay mandate and refrain from disposing of

his remaining appellate issues while he prepares and files a petition for writ of certiorari

to the Supreme Court of the United States. As authority for withholding mandate appellant

cites Rule of Appellate Procedure 18.2 which authorizes an appellate court to stay its

mandate for up to 90 days in a criminal case pending the United States Supreme Court’s

disposition of a petition for writ of certiorari. TEX. R. APP. P. 18.2.


       Appellant appears to misconstrue the operation of rule 18.2. If he intends we

enjoin the Court of Criminal Appeals’ mandate to this Court, we have no such authority.

TEX. GOV’T CODE ANN. § 22.102 (West 2004) (providing in part, “the mandate of the

appellate court that determined the case shall be directed to the court that had jurisdiction

over the case”). To the extent he intends we withhold our mandate from the trial court,

he is premature. Only after our judgment disposing of appellant’s remaining issues is

rendered may our mandate to the trial court issue. TEX. R. APP. P. 18.1(a). Appellant has

not presented authority for the requested stay of our disposition of his remaining appellate

issues while he pursues a petition for writ of certiorari before the Supreme Court of the

United States. We find appellant’s motion without merit.


                                         Disposition


       Appellant’s request for oral argument of the State’s motion is denied. We grant

the State’s motion to the extent it requests revocation of appellant’s bail. We further direct

                                               4
the trial court to take appropriate action to effectuate our revocation of appellant’s bail.

See Tucker, 286 S.W.3d at 560 (directing the trial court to take appropriate action to

effectuate the revocation of the appellant’s bail on appeal after case was remanded to the

court of appeals from the Court of Criminal Appeals for disposition of appellant’s

remaining issues); In re Bell, 527 S.W.3d 474 (Tex. App.—Houston [1st Dist.] 2017, orig.

proceeding) (rejecting relator’s argument that under Rule of Appellate procedure 25.2(g)

trial court lacked jurisdiction to issue capias after Court of Criminal Appeals vacated

decision of court of appeals and remanded case to court of appeals, noting trial court’s

bail authority under Code of Criminal Procedure article 44.04(d) continued during appeal).


       Appellant’s motion to withhold mandate and stay disposition of appellate review of

his remaining issues is denied.


       It is so Ordered.


                                                        Per Curiam


Do not publish.




                                             5